32 Ill. App.2d 142 (1961)
177 N.E.2d 247
In the Matter of the Petition of Everett Cox et al. to Disconnect Certain Territory from the City of Crest Hill.
Everett Cox et al., Petitioners-Appellees,
v.
City of Crest Hill, Illinois, et al., Respondents-Appellants.
Gen. No. 11,515.
Illinois Appellate Court  Second District, Second Division.
August 29, 1961.
Rehearing denied October 10, 1961.
Glenn E. Miller, of Lockport, and Samuel Saxon, of Plainfield, for appellant.
James M. Bartley, and Henry F. Hammel, of Joliet, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Reversed and remanded, with directions.
Not to be published in full.